Citation Nr: 1232017	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1975 to September 1977. 

The issues on appeal first came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the RO in San Juan, Puerto Rico.  Jurisdiction of his claims was transferred to the RO in Winston-Salem, North Carolina. 

In January 2010 and October 2011, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012.  These records are not present in the claims folder.  

In any event, in the July 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Finally, the issues of new and material evidence to reopen the claim of service connection for a low back disorder and increased ratings for the service-connected psoriasis and bilateral flat feet have been raised by the record, but have not been adjudicated by the RO.  See Veteran's December 2010 and August 2012 statements. Therefore, the Board does not have jurisdiction and refers these matters to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is shown to have current tinnitus and bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran is not shown to have manifested bilateral hearing loss or tinnitus during service or for many years thereafter. 

3.  The bilateral hearing loss and tinnitus are not shown to have had their clinical onset from in-service acoustic trauma.  

4.  The Veteran's lay assertions regarding continuity of symptomatology referable to bilateral hearing loss and tinnitus since service are not credible in light of other evidence of record.  Other medical evidence of record contradicts the Veteran's lay assertions on this matter.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2006, January 2010, February 2011, October 2011, February 2012, and April 2012.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the June 2006 and January 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In this case, it was not.  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a statement of the case (SOC) or SSOC can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice after the December 2006 rating decision, the RO readjudicated the claims in the latter SOC and SSOCs.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) disability records, VA examinations, and private medical evidence as identified and authorized by the Veteran.  VA has secured all relevant evidence identified by the Veteran.   

The Veteran was also provided a January 2011 VA audiology examination with a medical opinion addressing the etiology of his current bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examination.  

For his part, the Veteran has submitted personal statements, lay statements from family, and private medical evidence.  

Finally, the RO substantially complied with the Board's January 2010 and October 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remand, VA secured additional VA treatment records private medical evidence, and SSA disability records.  VA also provided the Veteran was with a January 2011 VA examination and opinion to determine the etiology of his current bilateral hearing loss and tinnitus.  Overall, the RO has substantially complied with the Board's instructions.  

In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Veteran can also establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 
Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  The factual basis may be established by medical evidence, competent lay evidence, or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to the Veteran's disability observed within such period, not merely conclusions based upon opinion.  The chronicity and continuity factors outlined in § 3.303(b) will be considered.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

That is, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  

But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Governing Laws and Regulations for Hearing Loss 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  


Analysis - Service Connection

Upon review of the evidence of record, the Board denies the  appeal of service connection for bilateral hearing loss and tinnitus.

The Veteran reports developing bilateral hearing loss and tinnitus as the result of noise exposure from shooting "big guns" over the Baltic Sea.  The Veteran says he first experienced symptoms of tinnitus during service, immediately after the acoustic trauma.  He states that he did wear hearing protection during service, but nonetheless developed tinnitus and hearing loss.  

In contrast to the tinnitus, the Veteran cannot pinpoint when his hearing loss symptoms began, although his sister submitted a statement indicating that she noticed the Veteran's hearing loss a short time after discharge from service in the late 1970's.  See May 2006 claim; October 2008 VA Form 9; August 2012 Veteran's statement; and February 2012 lay statement from sister.    

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Concerning this, a January 2011 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
30
45
45
LEFT
10
15
30
40
50

Thus, the Veteran has current bilateral hearing loss disability for VA compensation purposes.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The VA examiner also diagnosed tinnitus.  But the question remains whether this current bilateral hearing loss and tinnitus are related to acoustic trauma during his military service.  

The STRs dated from 1975 to 1977 are negative for any complaints or findings of  a hearing loss or tinnitus.  At his July 1977 Report of Medical History at separation, the Veteran reported having ear, nose, and throat problems.  It is unclear whether he was referring to tinnitus, although the Veteran many years later states that he was.  However, the Veteran specifically denied any symptoms of hearing loss at separation. Also, objectively, his July 1977 STR separation audiogram did not demonstrate bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385.  No tinnitus was noted as well.  Specifically, his separation audiogram revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
***
15
LEFT
5
5
10
***
15

Regardless, during service, the Department of Defense's Duty military occupational specialty (MOS) Noise Exposure Listing confirms that the Veteran's MOS specialty as a wheel vehicle mechanic involved a "high" probability of noise exposure.  In-service acoustic trauma is therefore confirmed.

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he has experienced tinnitus since the time of discharge from service in 1977.  See May 2006 claim; October 2008 VA Form 9; August 2012 Veteran's statement.  His sister asserts that she noticed the Veteran's hearing loss a short time after discharge from service in the late 1970's.  See February 2012 lay statement from sister.    
The Veteran and his sister are competent to report treatment and symptoms for hearing loss and tinnitus.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In contrast to the Veteran's lay assertions, the first medical evidence of hearing loss in the claims folder is from a July 2005 SSA examination that noted some hearing trouble.  In addition, the first medical evidence of tinnitus is from a June 2007 VA treatment record that notes "ringing in the ears: chronic for years."  

A subsequent June 2007 VA addendum note clarifies that all of the Veteran's recent problems having been going on for "several years," attributed by the Veteran to a February 2004 stoke.  These symptoms and treatment for hearing loss and tinnitus are over 25 years after discharge from service.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of hearing loss and tinnitus for approximately 25 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran and his sister's lay statements regarding continuity for hearing loss and tinnitus are not credible because they directly contradict other medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  That is, the Veteran's lay assertions post-service are inconsistent with information he provided to VA and private treatment providers over the years.   

For example, at a January 1978 VA examination, no hearing loss was noted, and the Veteran failed to report any tinnitus symptoms. 

In a September 1993 Nash General Hospital report, the Veteran did not report any hearing loss or tinnitus symptoms, and his ear, nose, and throat examination was unremarkable.  

At a September 1998 private consultation, the Veteran failed to report any tinnitus, and he specifically denied any decreased hearing symptoms. 

In an October 2002 private report, when discussing the Veteran's patient history, the Veteran did not report any hearing loss or tinnitus. 

In a December 2004 private report, the Veteran specifically denied a history of problems with his hearing and failed to mention any tinnitus symptoms.

The VA treatment records dated in 2004 discuss a variety of medical problems the Veteran was having, but the Veteran failed to report any hearing loss or tinnitus.  

In a December 2004 SSA examination, the Veteran's hearing was described as "adequate."  No complaints of hearing loss or tinnitus were noted at that time. 


In short, if the Veteran was having continuous tinnitus and hearing loss symptoms as he and his sister assert, he did not report any of these symptoms to private and VA physicians who treated him in the 1970's, 1990's, and early 2000's.  In fact, he often denied symptoms of hearing loss.  This evidence contradicts and is inconsistent with his present assertions regarding continuity of symptoms.  

The Board also affords great probative value to these medical reports conducted after service.  They outweigh the Veteran's lay assertions, as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law.  Rucker, 10 Vet. App. at 73.  

In addition, and although not dispositive in and of itself, the Veteran waited until 29 years after discharge (until May 2006) to file a VA compensation claim of service connection for hearing loss and tinnitus, notwithstanding his lay assertion that he has experienced symptoms of hearing loss and tinnitus since his military service in the 1970's.  

Although the Veteran filed earlier October 1977, September 1998, and December 2004 claims for service connection (for other disabilities) and pension, he did not file a claim for service connection for hearing loss or tinnitus at those earlier times.  

This fact is significant since the Veteran maintains that he has experienced continuity of symptoms since service.  Thus, naturally, the issues of interest and bias come into play here, as the first specific report of hearing loss and tinnitus symptoms only occurred close to the time he filed his first claim for VA compensation for hearing loss and tinnitus in 2006.  

His personal interest to receive monetary benefits also becomes a factor in such instances.  The Veteran's lay assertions are not credible in light of these matters of record.  Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of alleged in-service symptomatology for hearing loss and tinnitus.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

Post-service, there is also no clinical evidence of sensorineural hearing within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

With regard to a nexus, there is probative medical evidence against a finding of a connection between the Veteran's current bilateral hearing loss and tinnitus and acoustic trauma from his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Specifically, a VA audiology examiner in January 2011 opined that the Veteran's current bilateral hearing loss was "unlikely" related to noise exposure on active duty.  In addition, the Veteran's current tinnitus was "less likely" attributable to noise exposure on active duty.  

As to hearing loss, the VA audiology examiner explained that, during service, there was no significant change in audiology readings from the induction examination to the separation examination.  

Also, the VA examiner considered that earlier claims for VA compensation from the Veteran in 1977 and 1988 did not mention hearing loss or tinnitus.  Most importantly, the examiner discussed intercurrent, post-service vocational work in a textile mill and farming that were identified as being noisy.  

Thus, the examiner has provided the possibility of an intercurrent cause for the Veteran's current hearing loss under 38 C.F.R. § 3.303(b).  The examiner cited medical treatise evidence for the proposition that noise-induced hearing loss, such as the Veteran's, does not enjoy a delay in onset.  

As to tinnitus, as there were no hearing loss changes attributable to noise during service, it was more likely that tinnitus was attributable to post-service noise or whatever etiology caused current hearing loss.  The VA treatment records dated in 2008 and 2009 also remarked that the Veteran's hearing loss might contribute to his tinnitus.

Overall, the January 2011 VA audiology examination was thorough, supported by reasoning, based on a review of the claims folder, and supported by much of the evidence of record.  

The lack of credible or persuasive evidence of continuity of symptoms lends support to the VA examiner's conclusions.  The Board finds this opinion is entitled to great probative weight against the claims.  There is no contrary, competent medical opinion of record.

Although the Veteran is competent to report any symptoms of hearing loss or tinnitus he previously or currently has, he is not competent to render an opinion as to the medical etiology of his currently diagnosed sensorineural hearing loss, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  He is not competent to attribute hearing loss diagnosed post-service to in-service acoustic trauma.  

The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  As to his tinnitus, although as a lay person he is competent to provide a nexus opinion for this disorder since it is subjective in nature, his lay assertions are outweighed by the medical findings in the January 2011 VA audiology report, as well as the lack of persuasive, credible evidence of continuity of symptoms of recurrent tinnitus since service. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss and tinnitus claims. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs

` 

